Title: From Thomas Jefferson to John Jay, 12 August 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Aug. 12. 1789.

I wrote you on the 19th. 23d. 29th. of the last and 5th. of the present month. The last occasions not having admitted the forwarding to you the public papers, I avail myself of the present  by a gentleman going to London, to furnish you with them to the present date. It is the only use I can prudently make of the conveyance. I shall therefore only observe that the national assembly has been entirely occupied since my last in developing the particulars which were the subject of their resolutions of the 4th. instant of which I sent you the general heads.—The city is as yet not entirely quieted. Every now and then summary execution is done on individuals, by individuals, and no body is in condition to ask for what or by whom. We look forward to the completion of the establishment of the city militia, as that which is to restore protection to the inhabitants. The details from the country are as distressing as I had apprehended they would be. Most of them are doubtless false, but many must still be true. Abundance of chateaux are certainly burnt and burning and not a few lives sacrificed. The worst is probably over in this city; but I do not know whether it is so in the country.—Nothing important has taken place in the rest of Europe. I have the honour to be with the most perfect esteem and respect Sir, your most obedient & most humble servt,

Th: Jefferson

